UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SS Ne Sp eS a ih Se eG a x
YELTSIN BELTRAN,

Plaintiff,

ORDER
~ Scainer «
19 Civ. 4647 (NRB)

CITY OF NEW YORK, DETECTIVE O’ LEARY,
and DETECTIVE BRIAN SHEA

Defendants.
a eee cee a ee anes x

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

WHEREAS defendants O’Leary and Shea were dismissed from this
case on August 20, 2019 for the plaintiff’s failure to timely
serve, ECF No. 15;

WHEREAS the Court scheduled an initial pretrial conference
for November 18, 2019, ECF No. 17;

WHEREAS the sole remaining defendant, the City cf New York
(“City”), by the letter of November 15, 2019, asked the Court to
convert the initial pretrial conference to a pre-motion conference
for its proposed motion for judgment on pleadings pursuant to
Federal Rule of Civil Procedure 12(c), ECF No. 18;

WHEREAS at the initial pretrial conference on November 18,
2019, the Court granted the City permission to make the proposed
motion and set a briefing schedule;

WHEREAS pursuant to the briefing schedule, the City filed the

motion on December 18, 2019, ECF No. 20;

 
WHEREAS pursuant to the briefing schedule, plaintiff’s
opposition was due by January 24, 2020;

WHEREAS plaintiff did not file any opposition by the scheduled
due date;

WHEREAS Chambers called plaintiff’s counsel on January 27 and
January 29, 2020, seeking clarification concerning plaintiff's
failure to file an opposition;

WHEREAS no written response from plaintiff has been filed;

WHEREAS on January 31, 2020, the City filed a letter, asking
the Court to regard its motion as fully briefed and unopposed given
plaintiff's failure to timely file an opposition, ECF No. 21}
it is hereby

ORDERED that unless plaintiff files an opposition by February
10, 2020, the Court will consider the City’s motion pursuant to

Rule 12(c) as fully briefed and unopposed.

SO ORDERED.

Dated: New York, New York
February 3, 2020

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 

 
